DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claim 7 objected to because of the following informalities:  handle reference number remains in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end" in line 8 and 10.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitations to be introduced.
Claim 1 line 9 recites “and wherein at the end distant from the ball part of the ball joint the pre-biased spring”, it is unclear as to what the Applicant is referring. For the sake of compact prosecution Examiner will interpret the language to read “and wherein, at the end distant from the ball part of the ball joint, the pre-biased spring.”
Claim 3 recites “according to”, but does not reference a parent claim. For the sake of compact prosecution Examiner will interpret the claim to be referring to claim 1. 
Claim 5 recites the limitation "the force" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitations to be introduced.
Claim 8 recites the limitation "the positionable arm" in line 3 and “the central segment” in line 4.  There is insufficient antecedent basis for these limitations in the claim. For the sake of compact prosecution Examiner will interpret the limitations to be introduced.
Claims 2-10 are rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hempker (US 2009/0000033) in view of Schaefer (US 5661859).
With respect to claim 1, Hempker discloses A medical device for patient's foot support comprising a calf support (Fig 1, calf support 20, capable of supporting the calf depending on the position of the user) coupled to a foot support (Fig 1, foot support 18, capable of supporting the foot depending on the position of the user) and a . . . joint (Fig 5, rounded joint 28) connecting the calf support5 and the foot support (Fig  4), . . . a housing (Fig 2, rounded part of joint 28 in housing 26), and wherein the . . . part of the . . . joint is arranged in the housing (Fig 2, rounded part of joint 28 in housing 26), the medical device further comprising a control member (Fig 2, control member 56/58), a pressing element (Fig 5, end of rod 36 which interact with slot 34 is a pressing element) and a pre-biased spring (Fig 5, [0014], spring) wherein the pre-biased spring ([0014]) is 10arranged between the pressing element and a fixed part (Fig 4, fixed part 40) of the calf support (Fig 4), and wherein at the end distant from the . . . part of the . . . joint the pre-biased spring abuts to the fixed part of the calf support (Fig 4, spring abuts the fixed part 40 on opposite end of pin 36 relative to the joint 28/36) and the end near to the ball part of the . . .joint it abuts to the 
Hempker is silent on a ball joint, wherein the ball joint comprises a pin of the ball joint, a ball part of the ball joint and a housing, and wherein the ball part of the ball joint is arranged in the housing.
Schaefer teaches an analogous spring pressured positioning system with an analogous rod 37, spring 76, and further having a ball joint 72/80, wherein the ball joint comprises a pin 80 of the ball joint, a ball part 72 of the ball joint and a housing 70, and wherein the ball part of the ball joint is arranged in the housing (Fig 3, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 2, Hempker/Schaefer discloses The medical device for foot support according to claim 1, wherein the pressing element may be set into two positions, and wherein in the first position it exerts greater pressure on the ball part of the ball joint than in the second position (Hempker Fig 5, [0014], pressing end of rod 36 may be in a contracted position which does not exert pressure on the rounded joint 28 and an extended position where it applied pressure to the rounded joint 28).  
With respect to claim 3, Hempker/Schaefer discloses The medical device for foot support according to [claim 1] further comprising a rod forming the connection between the pressing element and the control member (Hempker Fig 4, rod 36 between pressing portion of rod 36 and control element 58).  
With respect to claim 4, Hempker/Schaefer discloses 25The medical device for foot support according to claim 1, wherein the control member is a system of levers (Hempker Fig 2, control system is levers 56 which have handles 58 and that move rod 48).  
With respect to claim 7, Hempker/Schaefer discloses 5The medical device for foot support according to claim 4, wherein the system of levers comprises a first arm of the system of levers provided with a handle (Hempker Fig 2, handle 58 of first arm 56), a second arm of the system of levers rotationally coupled with the first arm of the system of levers (Hempker Fig 3, second arm 44 rotationally attached to first arm 56 via rod 48), a third arm of the system of levers 10rotationally coupled with the second arm of the   
With respect to claim 9, Hempker/Schaefer discloses A method for using the medical device according to claim 1, wherein the pressing element in the first latching position exerts pressure on the ball part of the ball joint (Hempker [0015], pressing element in first position exerts pressure on the rounded joint member 28)(Schaefer Fig 3, col 3 ln 30-40, pressing element 47 in position against ball joint, position created by rotating handle 87), subsequently manual activation causes shifting of the rod (Hempker [0015], shift of rod 36), which results in moving the 25pressing element away from the ball part of the ball joint  to the second position (Hempker [0015], Fig 5)(Schaefer Fig 3, col 3 ln 30-40), simultaneously causing compression of the pre-biased spring (Hempker Fig 5, [0015]), and wherein in the second position the pressing element exerts lower pressure on the ball part of the ball joint than in the first latching position (Hempker [0015], Fig 5)(Schaefer Fig 3, col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 10, Hempker/Schaefer The method for using the medical device according to claim 9, wherein during activation of the control member with one hand, the calf support is simultaneously grabbable and it may be set into the required position in the range allowed by the ball joint (Hempker Fig 4-Fig 6, [0014]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of DeLine (US 6540193).
With respect to claim 5, Hempker/Schaefer discloses The medical device for foot support according to claim 1.

DeLine discloses an analogous spring compressed ball joint wherein the force formed by the spring and exerted on the ball part of the ball joint is from 500 N to 2500 N (col 6 ln 65-70, spring rate 650 N/mm, so the spring is capable of being positioned and tension to have the claimed force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/Schaefer to have the force as taught by DeLine to ensure the device is adjustable but remains in place as desired (DeLine col 3 ln 00-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of Horst et al (US 2010/0039052).
With respect to claim 6, Hempker/Schaefer discloses The medical device for foot support according to claim 4.
Hempker/Schaefer is silent on wherein the system of levers has a gear ratio from 1:15 to 1:90.  
Horst et al teaches that a gear ratio may be adjusted to fit the design of the rotational and force systems ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/Schaefer to have the adjusted gear ration as taught by Horst et al to ensure the force needed is appropriate for the rotational system (Horst et al [0016]).
Examiner further notes, in light of cited prior art that the claimed gear ratio is a design choice considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed lever gear ratio which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ratio range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of Kampa (US 2652221).
With respect to claim 8, Hempker/Schaefer discloses The medical device for foot support according to claim 1.
Hempker/Schaefer is silent on wherein the connection of the positionable arm with the foot support is translational and the connection of the foot support with the central segment is rotational.  
	Kampa teaches an analogous user support 4 attached to supporting member via a ball joint 6, the connection of the positionable arm with the supporting member is translational (Fig 1, translation at joint 29) and the connection of the supporting member with a central segment is rotational (Fig 1, rotational at joint 6’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support of Hempker/Schaefer to have the adjustability as taught by Kampa to ensure increase the adjustability of the device and thus fit more users comfortably (Kampa col 1 ln 25-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM BAKER/Examiner, Art Unit 3786